BOND, J.
Appeal from a conviction for selling whiskey without license as a dramshop-keeper. The defendant was the wife of the owner of a drugstore. The purchaser of the whiskey does not claim that he was provided with a prescription when he bought it from the defendant in the absence of her husband, and also in the absence of the pharmacist who it is alleged was employed to compound prescriptions. It is true the State offered to show that this pharmacist (who is also a *468regularly licensed physician), had signed a prescription for double the amount of whiskey sold by the defendant, but it did not offer to prove that the prescription had ever been delivered to the purchaser, nor that it was filled by the defendant under the supervision of said pharmacist. It was clearly irrelevant, and the learned trial court did not err in so ruling.
II. It is insisted that, inasmuch as the owner of the drugstore, had he been indicted for this sale, could only have been proceeded against under the druggist’s act (State v. Gibson, 61 Mo. App. 368), therefore, the defendant who was agent in the making of the sale, was likewise only amenable for a violation of the druggist law. This conclusion does not logically follow. The law regulating the sale of intoxicating liquors by druggists is confined to persons who occupy that status and are specified in the statutes. R. S. 1899, sec. 3047. If persons of this class violate this law, they must be prosecuted under the special statutes regulating druggists. If persons who are not druggists or pharmacists violate the general laws regulating the sale of liquors, they can not demand to be prosecuted under the druggist’s act simply because in so doing they act at the general request of a licensed druggist who was not present when the sale was made.
The judgment herein is affirmed.
All concur.